                       Case 3:20-cv-00805-BAJ-RLB      Document 9     08/19/21 Page 1 of 4




                                    UNITED STATES DISTRICT COURT

                                    MIDDLE DISTRICT OF LOUISIANA


           CHRISTOPHER L. HENDRIX                                                 CIVIL ACTION

           VERSUS

           USAA GENERAL INDEMNITY                                        NO. 20-00805-BAJ-RLB
           COMPANY

                                            RULING AND ORDER

                     Plaintiff’s action was removed to this Court from the Eighteenth Judicial

          District Court for the Parish of Pointe Coupee, State of Louisiana. In their Notice of

          Removal, Defendants invoke the Court’s general diversity jurisdiction. Upon sua

          sponte review, however, the Court concludes that it lacks subject matter

          jurisdiction—and that this matter must be remanded—because Defendants have

          failed to affirmatively show that the amount in controversy likely exceeds $75,000.

              I.        DISCUSSION

                     “Federal courts are courts of limited jurisdiction. They possess only that power

          authorized by [the] Constitution and statute, which is not to be expanded by judicial

          decree.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations

          omitted). “Federal courts, both trial and appellate, have a continuing obligation to

          examine the basis for their jurisdiction. The issue may be raised by parties, or by the

          court sua sponte, at any time.” MCG, Inc. v. Great W. Energy Corp., 896 F.2d 170, 173

          (5th Cir. 1990).

                     Under 28 U.S.C. § 1441, “any civil action brought in a State court of which the

          district courts of the United States have original jurisdiction, may be removed by the



  Jury
18th JDC Certified
         Case 3:20-cv-00805-BAJ-RLB        Document 9     08/19/21 Page 2 of 4




defendant . . . to the district court of the United States for the district . . . embracing

the place where such action is pending.” The question of “removal jurisdiction [is

determined] on the basis of claims in the state court complaint as it exists at the time

of removal.” Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 264 (5th Cir.

1995). “Any ambiguities are construed against removal because the removal statute

should be strictly construed in favor of remand.” Manguno v. Prudential Prop. & Cas.

Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).

       In their Notice of Removal, Defendants assert traditional diversity jurisdiction

under 28 U.S.C. § 1332(a). (Doc. 1 at ¶ 3). In addition to its diversity of citizenship

requirement, § 1332(a) requires that “the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs.”

       Here, Plaintiff’s original state court Petition fails to specify an amount in

controversy. (See Doc. 1-1 at pp. 4-7). In such instances, “the removing defendant

must prove by a preponderance of the evidence that the amount in controversy

exceeds $75,000.” Simon v. Wal-Mart Stores, Inc., 193 F.3d 848, 850 (5th Cir. 1999).

“[T]he key to the door is an affirmative showing” that the amount in controversy is

satisfied “at the time removal is attempted.” Gaitor v. Peninsular & Occidental S. S.

Co., 287 F.2d 252, 255 (5th Cir. 1961). The removing defendant carries its burden

“either by establishing that it is ‘facially apparent’ that the claims probably exceed

$75,000 or by establishing the facts in controversy in the removal petition or an

accompanying affidavit to show that the amount-in-controversy is met.” Felton v.


                                            2
        Case 3:20-cv-00805-BAJ-RLB        Document 9    08/19/21 Page 3 of 4




Greyhound Lines, Inc., 324 F.3d 771, 773-74 (5th Cir. 2003).

      Defendants do not append affidavits or other evidence establishing the amount

in controversy to their Notice of Removal. Instead, Defendants suggest that “it is

apparent from the face of the petition that the amount in controversy exceeds

[$75,000].” (Doc. 1 at ¶ 6). In support of their position, Defendants point the Court’s

attention to three paragraphs of Plaintiff’s Petition: (1) paragraph 7, where Plaintiff

states the alleged damages at issue; (2) paragraph 11, where Plaintiff alleges that he

has received “untimely and woefully inadequate uninsured motorist tenders from

Defendants,” the largest “tender” totaling $22,500; and (3) paragraph (12), where

Plaintiff asserts a claim for bad faith, which, if proved would entitle him to recovery

penalties and attorneys’ fees. (Doc. 1 at ¶¶ 7-9).

      The Court is not convinced. It is hardly apparent from Plaintiff’s Petition that

her damages exceed $75,000, even taking into account Plaintiff’s assertion that the

$22,500 “tender” was “woefully inadequate.” The injuries alleged and damages

claimed are vaguely stated—amounting to customary categories of damages

universally set forth in personal injury actions—and, thus, provide the Court with

little guidance as to the actual damages that Plaintiffs incurred. Further, there is

substantial daylight between $22,500 and $75,000. Finally, even if statutory

attorneys’ fees and penalties may be counted towards the jurisdictional minimum,1



1 See St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 & n.7 (5th Cir. 1998)
(explaining that attorneys’ fees and punitive may be included to reach the amount in
controversy requirement if, under state law, they are recoverable (citing authorities).
                                           3
           Case 3:20-cv-00805-BAJ-RLB         Document 9      08/19/21 Page 4 of 4




the Court is not satisfied that the potential for such damages tips the balance here,

given the conclusory nature of the allegations set forth in Plaintiffs’ Petition.

          Again, “removal cannot be based simply upon conclusory allegations.” Felton,

324 F.3d at 774 (quotation marks omitted). The various damages stated in Plaintiff’s

Petition are too speculative to establish that the Petition, standing alone, makes out

a claim for more than $75,000.2

    II.      CONCLUSION

          Defendants have failed to make an affirmative showing that the amount in

controversy exceeds § 1332(a)’s jurisdictional minimum. Having no basis to exercise

jurisdiction, this action “shall be remanded” pursuant to § 1447(c).

          IT IS ORDERED that this action is REMANDED to the Eighteenth Judicial

District Court for the Parish of Pointe Coupee, State of Louisiana.

                                 Baton Rouge, Louisiana, this 18th day of August, 2021


                                            ______________________________________
                                            JUDGE BRIAN A. JACKSON
                                            UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF LOUISIANA


2 Certainly, Plaintiff’s alleged injuries create the potential for a claim in excess of $75,000.
The mere potential for recovery in excess of the jurisdictional minimum, however, is not
enough. Rather, Fifth Circuit law is clear that to satisfy the jurisdictional minimum, the
defendant must show that it is more likely than not that the plaintiff will recover more than
the jurisdictional minimum. See Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1336 (5th Cir.
1995) (instructing that the jurisdictional minimum is not established where the defendant
shows merely that the plaintiff “could well” recover more than the jurisdictional minimum);
De Aguilar v. Boeing Co., 47 F.3d 1404, 1411 (5th Cir. 1995) (instructing that the
jurisdictional minimum is not established where the defendant shows merely that there is
“some possibility” that the plaintiff will recover more than the jurisdictional minimum).
                                               4
